Citation Nr: 0733087	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-37 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic lumbosacral strain with degenerative disc disease at 
L5-S1.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
depressive disorder, variously diagnosed as anxiety with 
depression and schizoid personality.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Board notes that the RO denied service 
connection for a depressive disorder, variously diagnosed as 
anxiety with depression and schizoid personality, on the 
merits but found that new and material evidence had not been 
submitted sufficient to reopen the claim for chronic 
lumbosacral strain (hereinafter back disorder).  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issues on appeal have been recharacterized as shown 
above.  

In a May 2006 statement, the veteran withdrew his request for 
a personal hearing.  38 C.F.R. § 20.704(e).  Accordingly, the 
Board will proceed with consideration of this appeal based on 
the evidence of record.  

The Board notes that in November 2005, a statement of the 
case (SOC) was issued for the claims for entitlement to 
service connection for diabetes mellitus type II, residuals 
of colon cancer, and a foot disability.  However, a 
substantive appeal is not of record regarding those issues.  
38 C.F.R. § 202.202, 20.302(b).  As such these issues are not 
before the Board for appellate consideration.  

As will be discussed more thoroughly below, the issue of 
whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
depressive disorder, variously diagnosed as anxiety with 
depression and schizoid personality, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a February 2000 rating decision, the RO denied service 
connection for a back injury disability.  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof.

3.  The evidence received since the February 2000 final 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unsubstantiated 
fact necessary to substantiate the claim for service 
connection for chronic lumbosacral strain with degenerative 
disc disease at L5-S1.


CONCLUSIONS OF LAW

1.  The February 2000 RO decision denying the claim for 
service connection for a back injury disability is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1103 (2006).

2.  Evidence received after the February 2000 RO decision is 
not new and material, and the veteran's claim for service 
connection for chronic lumbosacral strain with degenerative 
disc disease at L5-S1 is denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim for a 
back disorder, a letter dated in May 2003 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim for service 
connection for a back disorder decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

Although the veteran was not specifically told to send 
everything in his possession pertaining to his claim, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
In this regard, the RO has informed the veteran in the rating 
decision, SOC, and SSOC of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the May 2003 notice letter and August 
2003 RO decision.  Specifically, the May 2003 RO letter 
informed the veteran that his back disorder claim was last 
denied in a February 2000 RO decision because there was no 
record in the service medical records of any diagnosis or 
treatment for a back condition.  Further, in the August 2003 
RO decision, the veteran received a definition of new and 
material evidence as well as the criteria necessary to 
establish service connection.  The RO decision also satisfied 
Kent in that it notified the veteran that his original claim 
was denied in March 1973 and that he needed to provide 
material evidence showing a connection to an in-service back 
condition.  In this way, the veteran was informed that he 
needed to submit new and material evidence related to these 
facts, which the Board notes are the elements that have been 
lacking in all of the veteran's attempts to reopen his back 
disorder claim, in order to raise a reasonable possibility of 
substantiating his claim that was not simply repetitive or 
cumulative of the evidence on record when his claim was 
previously denied.  Although the veteran was not provided 
with the complete Kent notice until the time of his initial 
adjudication in August 2003, the Board finds that this was 
not prejudicial to him because his claim was subsequently 
readjudicated in an August 2004 SOC and November 2005 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case). 

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on the disability rating and effective date, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the veteran is not entitled to 
service connection for a back disorder, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

Additionally, the Board notes that a September 2003 document 
from the Social Security Administration (SSA) showed that the 
veteran began receiving SSA benefits in March 1978.  Evidence 
elsewhere in the record reflected that the veteran was 
receiving SSA, at least in part, for a back disability.  The 
Board observes that the record does not contain a copy of the 
SSA determination granting such benefits or the clinical 
records considered in reaching the determination.  The Board 
also observes that there is current diagnosis pertaining to 
the veteran's back disorder of record but the missing 
elements necessary to establish service connection are any 
in-service evidence of a back injury or disability beyond the 
veteran's own assertions and a competent medical opinion 
linking the veteran's back disorder to his military service.  
The Board finds that SSA records demonstrating a current 
diagnosis of a back disability would be redundant of the 
medical evidence already of record.   The Board notes that in 
a January 1973 VA examination, the veteran reported to the 
examiner that the first time he saw a doctor regarding his 
back was in November 1972, and the report of this visit is of 
record.  (See November 1972 report of Dr. R.J.P.)  As such, 
there appears to be no medical evidence pertaining to the 
veteran's back disorder before November 1972 and the veteran 
did not begin to collect SSA benefits until March 1978.  
Moreover, the veteran has not argued that these records are 
pertinent to the present appeal.  Therefore, the Board finds 
that the SSA records are not pertinent or relevant to the 
veteran's claim of entitlement to service connection and, as 
such, there is no violation of the duty to assist by VA in 
this regard.  See Loving v. Nicholson, 19 Vet. App. 96 
(2005); cf Hayes v. Brown, 9 Vet. App. 67 (1996).  As such, 
it appears that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.



LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A March 1973 RO decision originally denied service connection 
for a back disorder because there were no service records of 
a back injury or treatment for a back disability.  The 
veteran was informed by a letter dated in March 1973 that his 
back condition was not incurred in or aggravated by his 
military service.  The veteran was subsequently denied 
service connection for a back disorder on the basis of no new 
and material evidence in RO decisions dated in May 1974, 
August 1975, February 1988, May 1996, and in a November 1997 
Board decision.  The veteran was last denied service 
connection for a back disability in a February 2000 RO 
decision.  The February 2000 decision indicated that for 
evidence to be material to the issue, it would have to 
pertain to establishing a link to an in-service cause for the 
back disability, which was not submitted at that time.  
Because the veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The veteran, 
however, now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final February 2000 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final February 2000 rating 
decision is not new and material within the meaning of 38 
C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the February 2000 RO decision consisted of VA 
treatment records dated from 2002 to 2005 that contain 
diagnoses of a current back disorder, service records 
containing the second page of the veteran's February 1963 
induction report of medical history, and the veteran's 
arguments that he hurt his back while in Korea in 1964.  

As noted, the veteran's claim was previously denied because 
there was no evidence establishing a link to an in-service 
cause for the back disability.  In regards to the partial 
February 1963 report of medical history, this evidence is new 
in that it was not previously of record.  However, it is not 
material because there is no mention of a back disorder on 
the document.  The Board notes that the veteran's service 
medical records previously of record do not contain any 
complaints, treatment, or diagnosis of a back injury or 
disorder, rendering the February 1963 report of medical 
history cumulative and redundant of the evidence of record at 
the time of the last prior final denial and does not raise a 
reasonable possibility of substantiating the claim.  
Moreover, although the VA treatment entries are new in that 
they were not previously of record, they are not material 
because they do not contain information linking the veteran's 
current back disability to his military service.  The medical 
evidence previously of record contained diagnoses of chronic 
low back pain, degenerative disc disease, and lumbosacral 
strain.  As such, the most recent diagnoses of a back 
disability are merely cumulative and redundant of the 
evidence previously of record and do not raise a reasonable 
possibility of substantiating the claim.  

Turning to the veteran's statements that his back disorder 
began in service, they are redundant of arguments the veteran 
has made since his original claim was denied in March 1973.  
Although the veteran may sincerely believe that his back 
disorder began in service, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Thus, the Board concludes that no evidence has been received 
since the February 2000 RO decision, which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Specifically, there is still no competent medical 
evidence that indicates that the veteran suffered a back 
injury in service or that the veteran's current back disorder 
is related to his service.  Accordingly, the Board finds that 
new and material evidence has not been presented to reopen 
the veteran's previously denied claim for a back disorder.


ORDER

New and material evidence having not been received, 
entitlement to service connection for chronic lumbosacral 
strain with degenerative disc disease at L5-S1 remains 
denied.


REMAND

In a November 1997 Board decision, the Board found that new 
and material evidence had not been submitted for a claim for 
service connection for a psychiatric disability.  In a 
September 2002 statement, the veteran sought to reopen this 
claim which he has characterized since his original claim was 
first denied in a November 1980 RO decision as "bad 
nerves."  The RO most recently denied service connection for 
a depressive disorder, variously diagnosed as anxiety with 
depression and schizoid personality in an August 2003 RO 
decision.  The Board notes that the RO denied the claim on 
the merits without determining whether new and material 
evidence had been submitted sufficient to reopen the claim 
since the last final denial in November 1997.  However, as 
noted in the introduction, the Board must still determine 
whether new and material evidence has been submitted.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Wakeford v. Brown, 8 Vet. App. 237 (1995).  However, the 
veteran has not been provided with the Kent v. Nicholson, 20 
Vet. App. 1 (2006) notice information.  As such, this claim 
must be remanded for proper notice.

Additionally, the Board notes after reviewing the veteran's 
claims file that the veteran contended most recently in 
statements dated in July, August, and September 1996 that he 
had received treatment pertaining to his psychiatric 
disability at VA facilities shortly after his separation from 
service.  Specifically, the veteran contended that he 
received treatment at VA facilities in Evansville and 
Lexington since the late 1960s and in Marian, Illinois, in 
February 1987.  Evansville VAMC treatment records dated from 
1981 to 1987 note in a June 1984 treatment entry that the 
veteran reported hospitalization pertaining to his 
psychiatric disorder at the Louisville, Madisonville, and 
Lexington VA facilities; and at private hospital O. H. from 
1964 to 1982.  Further, a March 1987 treatment entry stated 
that the veteran was released from what is presumably the 
Marian VA Hospital in February 1987.  In March 1996, VAMC 
Lexington responded that it had no records pertaining to the 
veteran at that facility.  However, there is no indication in 
the veteran's claims file that attempts have been made to 
locate VA treatment records at VA facilities in Evansville, 
Louisville, and Madisonville from 1964 to 1982 and at the VA 
hospital in Marian in February 1987.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Additionally, any treatment records 
pertaining to the veteran's claimed psychiatric disability 
close in time to his separation from service might be 
relevant to his claim.  

Regarding records from private hospital O.H., the Board notes 
that private treatment records from W.S.H. dated in October 
1969 reference O.M.H.C., which might be O.H.  However, the 
veteran has not provided a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, in order for VA to obtain these records.  The 
veteran should be given an opportunity to provide a release 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the veteran of 
the definition of new and material 
evidence to reopen a claim as set forth in 
the current version of section 3.156(a) of 
VA regulations and inform him what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denial of his claim in 
the November 1997 Board decision.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006)  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC should make attempts to obtain 
any records pertaining to a psychiatric 
disability from the VA facilities in 
Evansville, Louisville, and Madisonville 
from the veteran's separation from service 
in 1965 to 1982 and from VA Marian, 
Illinois, in February 1987.  Additionally, 
the veteran should be asked to provide a 
release for private hospital O. H. and 
O.M.H.C. in order for VA to obtain any 
relevant records.  All attempts to locate 
these records should be documented in the 
claims file, including any negative 
responses.  

3.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for service connection for a 
depressive disorder, variously diagnosed 
as anxiety with depression and schizoid 
personality should be readjudicated.  In 
the event that the claim is not resolved 
to the satisfaction of the veteran, he and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


